UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7818


HAZEL STOUDEMIRE,

                  Petitioner - Appellant,

             v.

A. J. PADULA, Warden Lee Correctional Institution,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry F. Floyd, District Judge.
(8:07-cv-03272-HFF)


Submitted:    December 16, 2008             Decided:   December 29, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Hazel Stoudemire, Appellant Pro Se. William Edgar Salter, III,
Assistant  Attorney   General,  Donald John   Zelenka,  Deputy
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Hazel Stoudemire seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2000) petition.

The order is not appealable unless a circuit justice or judge

issues     a    certificate        of     appealability.               See     28      U.S.C.

§ 2253(c)(1) (2000).          A certificate of appealability will not

issue    absent     “a     substantial         showing    of     the        denial     of    a

constitutional      right.”          28    U.S.C.      § 2253(c)(2)           (2000).        A

prisoner       satisfies      this        standard       by     demonstrating             that

reasonable       jurists    would       find    that     any     assessment          of     the

constitutional      claims    by     the    district      court        is    debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                   See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                   We

have     independently      reviewed        the     record       and        conclude      that

Stoudemire has not made the requisite showing.                          Accordingly, we

deny a certificate of appealability, deny Stoudemire’s motion

for appointment of counsel, and dismiss the appeal.                            We dispense

with oral argument because the facts and legal contentions are

adequately      presented     in    the    materials          before    the     court       and

argument would not aid the decisional process.

                                                                                 DISMISSED



                                            2